 Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 1 of 69 PageID: 1




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



PATRICIA AGUILAR,
                                                  Civil Action No.:
              Plaintiff,

v.

COMENITY CAPITAL BANK,
ALPHAEON CORPORATION,
AND RAMTIN KASSIR, MD
D/B/A RIDGEWOOD ENT AND
DERMATOLOGY, NJ,                                             NOTICE OF REMOVAL

              Defendants.


       Defendants Comenity Capital Bank (“Comenity Bank”) and Alphaeon Corporation

(“Alphaeon”), through their counsel, Saul Ewing Arnstein & Lehr LLP, hereby give notice of the

removal of this action from the Superior Court of New Jersey, Law Division, Hudson County, to

the United States District Court for the District of New Jersey pursuant to 28 U.S.C. §§ 1331,

1367, 1441, and 1446. The grounds for removal are as follows:

       1.     On April 30, 2020, Plaintiff Patricia Aguilar (“Plaintiff”) commenced this action

against Comenity Bank, Alphaeon, and Ramtin Kassir, MD d/b/a Ridgewood ENT and

Dermatology, NJ by filing a Complaint in the Superior Court of New Jersey, Law Division,

Hudson County (the “Complaint”). This matter is captioned Aguilar v. Comenity Capital Bank,

et. al., Docket No. HUD-L-1675-20. A true and correct copy of the Complaint is attached as

Exhibit A.

       2.     Comenity Bank was served with a copy of the Summons and Complaint on May

7, 2020.


                                              1
 Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 2 of 69 PageID: 2




        3.     Alphaeon was served with a copy of the Summons and Complaint on May 8,

2020.

        4.     Comenity Bank and Alphaeon have not yet filed a responsive pleading to

Plaintiff’s Complaint.

        5.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely because it has

been filed within 30 days of Comenity and Alphaeon’s receipt of the Complaint.

        6.     On June 5, 2020, Plaintiff’s counsel confirmed that no other Defendants have

been served.

        7.     Pursuant to 28 U.S.C. § 1331, the United States District Courts “have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States.”

        8.     This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

because Plaintiff’s Complaint alleges claims under the Fair Credit Billing Act, 15 U.S.C. § 1666

et seq., the Fair Credit Reporting Act, 15. U.S.C. § 1681 et. seq., and the Truth in Lending Act,

15 U.S.C. § 1601 et seq., which are federal laws enacted by Congress. See Exhibit A, at ¶¶ 36-

47, 60-84.

        9.     In addition to the federal claims, Plaintiff alleges claims under the New Jersey

Fair Credit Billing Act, N.J.S.A. 56:11-1 et seq. and the New Jersey Consumer Fraud Act,

N.J.S.A. 56:8-1 et seq. Id. at ¶¶ 48-59.      Pursuant to 28 U.S.C. § 1367, this Court has

supplemental jurisdiction over Plaintiff’s state law claims because such claims are so related to

the federal claims that they form part of the same case or controversy. Specifically, Plaintiff’s

Complaint, including her federal and state law claims, arises out of the Defendants alleged



                                               2
 Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 3 of 69 PageID: 3




failure to reverse charges that were billed to Plaintiff for medical services that were never

provided.

        10.     Based on the foregoing, this Court has jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1367 because it arises under federal law and related state law claims that

arise out of the same set of facts.

        11.     Since the Complaint was originally filed in the New Jersey Superior Court,

Hudson County, this action is properly venued in the Newark Vicinage of the United States

District Court for the District of New Jersey.

        12.     Pursuant to 28 U.S.C. § 1446, a true and correct copy of this Notice of Removal

will be filed with the Clerk of the Superior Court of New Jersey, Law Division, Hudson County,

simultaneously with the filing in this Court. See Notice of Filing of Notice of Removal (without

exhibits), attached as Exhibit B.

        13.     Pursuant to 28 U.S.C. § 1446, a true and correct copy of this Notice of Removal

will be served upon all parties.

        14.     This Notice of Removal is filed subject to and without waiver of any rights

Comenity Bank and Alphaeon may have with respect to Plaintiff’s claims.

        WHEREFORE, Comenity Bank and Alphaeon respectfully request that this matter be

removed from the New Jersey Superior Court, Law Division, Hudson County, to the United

States District Court for the District of New Jersey.




                                                 3
 Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 4 of 69 PageID: 4




                                   SAUL EWING ARNSTEIN & LEHR LLP


                                   By: /s/ Ryan L. DiClemente
                                      Ryan L. DiClemente, Esq.
                                      650 College Road East, Suite 4000
                                      Princeton, New Jersey 08540
                                      (609) 452-5057
                                      (609) 452-6117 (fax)
                                      Email: Ryan.DiClemente@saul.com


Dated: June 8, 2020




                                      4
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 5 of 69 PageID: 5




              Exhibit A
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 1 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 6 of 69 PageID: 6




     JOHN C. UYAMADU L.L.C.
     John C. Uyamadu, Esq., --- NJ Atty. No. 017142004
     2 Ridgedale Avenue, Suite 355
     Cedar Knolls, New Jersey 07927
     Tel: (855) 722-5110
     Fax: (800) 630-3816
     Email: johnu@jculawoffice.com
     Attorney for Plaintiff
     PRIVATE ATTORNEY INVOLVEMENT (PAI / PRO BONO ATTORNEY)

     John Ukegbu, Esq. ---- 005771991
     Northeast New Jersey Legal Services, Inc.
     574 Summit Avenue
     Jersey City, New Jersey 07306
     Tel: (201) 792-6363 Ext. 3243 Fax: (201) 798-8780
     Attorney for Plaintiff

     File No.: 20-JCU-0194


     PATRICIA AGUILAR                            SUPERIOR COURT OF NEW JERSEY
                                                 LAW DIVISION–HUDSON COUNTY
     Plaintiff,

     vs.                                         Case No.: HUD-L-

     COMENITY CAPITAL BANK,                      CIVIL ACTION
     ALPHAEON CORPORATION, AND
     RAMTIN KASSIR, MD D/B/A
     RIDGEWOOD ENT AND
                                                 COMPLAINT WITH DEMAND FOR
     DERMATOLOGY, NJ                             JURY TRIAL

     Defendants.



                                     INTRODUCTION

           This is an action for statutory and actual damages brought by an individual

     consumer for COMENITY CAPITAL BANK, ALPHAEON CORPORATION,

     RIDGEWOOD ENT AND DERMATOLOGY, NJ AND RAMTIN KASSIR, MD for
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 2 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 7 of 69 PageID: 7




     violation of the FAIR CREDIT BILLING ACT (that is part of the Truth in Lending

     Act) 15 U.S.C. § 1666 and Regulation Z thereunder (hereinafter “FCBA”),

     alternatively, the NEW JERSEY FAIR CREDIT BILLING ACT (hereinafter

     “NJFCBA”), N.J.S.A. 56:11-1 to 9, the FAIR CREDIT REPORTING ACT, and the

     CONSUMER FRAUD ACT. The violations concern the failure of the Defendants to

     comply with the FCBA and the NJFCBA to reverse the charges billed to the

     Plaintiff since the Plaintiff never received the billed services in the first place.


                                 JURISDICTION AND VENUE

           Jurisdiction of this court arises pursuant to 15 U.S.C. 1640(e), 15 U.S.C. §

     1681p, which states that actions under the FCBA and FCRA may be brought in any

     court of competent jurisdiction. The venue is proper in Hudson County since this is

     where the Plaintiff resides and Defendants do business in this county.

                                             PARTIES

           Plaintiff, Patricia Aguilar (hereinafter “Ms. Aguilar” or “Plaintiff”) is a

     resident of Hudson County living at North Bergen, New Jersey.

           Defendant, COMENITY CAPITAL BANK. (hereinafter “COMENITY”) is a

     specialty bank that issues retail stores, travel services, gas and auto, finance and

     insurance, and medical credit cards. https://www.creditcardinsider.com/credit-

     cards/comenity-bank/. COMENITY is a State-chartered bank and a non-member of

     the Federal Deposit Insurance Corporation (hereinafter “FDIC”). COMENITY is

     wholly-owned by Alliance Data Systems Corporation a publicly-traded company,

     https://www.sec.gov/Archives/edgar/data/1101215/000110121515000063/form10khtm

     its corporate headquarters is located at 12921 South Vista Station Boulevard,
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 3 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 8 of 69 PageID: 8




     Draper, Utah and its principal offices at 3100 Easton Square Place, Columbus,

     Ohio.

             Defendant, ALPHAEON CORPORATION (hereinafter “ALPHAEON”) is a

     Delaware corporation that is wholly-owned by Strathspey Crown LLC, a private

     equity firm. ALPHAEON markets itself, as a fintech that serves healthcare

     providers in the self-pay segment, for providers in the areas of plastic surgery,

     ophthalmology, dermatology, orthopedics, and cosmetic dentistry, its corporate

     offices are located 4040 MacArthur Boulevard, Suite 310, Newport, Newport Beach,

     California.

             Defendant, RATMIN KASSIR, M.D. (hereinafter “DR. KASSIR”) is a board

     certified plastic and cosmetic surgeon with offices at 81 North Maple Avenue,

     Ridgewood, New Jersey who does business as RIDGEWOOD ENT AND

     DERMATOLOGY.

                                  FACTUAL ALLEGATIONS

          1 On August 22, 2018, Plaintiff visited the medical offices of Dr. Kassir for

              consultation regarding the bump on the nose of J. L. Plaintiff’s minor son.

          2 The Plaintiff paid a consultation fee of $200-$250 that she paid using her

              debit card and cash. Receit for the card payment is attached as Exhibit A.

          3 Before Dr. Kassir examined J. L. photographs of his nose were taken using

              an iPad and the Plaintiff was told that the cost of nasal surgery usually was

              $15,000 however, it could be financed for $10,000 using a patient financing

              company like Care Credit.

          4 Dr. Kassir examined J. L. and reviewed the photographs of his nose within

              10-15 minutes and recommended corrective cosmetic nasal surgery.
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 4 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 9 of 69 PageID: 9




         5 The surgery was scheduled for some time in late December 2018 when J. L.

            would be on winter break from school.

         6 As the Plaintiff and her son were about to leave the office she was informed

            that $4000 had been secured to finance the surgery.

         7 On October 30, 2018, J. L. visited his pediatrician, Dr. Jose Fragoso,

            because of his allergies.

         8 Upon learning, that J. L. was scheduled to have nasal surgery Dr. Fragoso

            recommended the cancellation of the surgery because J. L. was suffering

            from allergies and has a history of allergies.

         9 Dr. Fragoso’s instruction to cancel the surgery was faxed to Dr. Kassir’s

            office the same day that is October 30, 2018. Exhibit B.

         10 In the interim, Alphaeon and Comenity had already started billing the

            Plaintiff even though the procedure was scheduled for December 2018.

            Exhibit C.

         11 The transaction is described as “ALPHAEON – COSMETIC PROMO

            PURCHASE – RIDGEWOOD-NJ.” Exhibit C.

         12 The Plaintiff verbally disputed the charge by calling Alphaeon Credit-

            Comenity Capital Bank the Plaintiff was initially credited the $4000 that

            was subsequently reversed in her monthly billing statement for October 25,

            2018, that was due on November 20, 2018. Exhibit D.

         13 The minimum payment warning boxes for the periodic statements for

            November 2018 to date except for the periodic statement for December 2018

            fail to disclose the monthly payment amount that would be required for the
     HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 5 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 10 of 69 PageID: 10




             Plaintiff to pay-off the balance in 36 months if there are no further charges

             to the account.

          14 By letter dated June 7, 2019, the Plaintiff disputed the May 2019 periodic

             statement that was due on June 20, 2019. Exhibit E.

          15 The dispute letter dated June 7, 2019, was mailed to the designated address

             for disputes. Exhibit F.

          16 The June 7, 2019, dispute letter incorrectly states that The Dermatology

             Group and Dr. Bashline are the medical providers. Exhibit E.

          17 Enclosed with the letter dated June 7, 2019, was a copy of Dr. Jose

             Fragoso’s instruction that the surgery should be canceled. Exhibit E.

          18 Also enclosed was a copy of the debit receipt to substantiate the Plaintiff’s

             claim that she had paid the consultation fee. Exhibit E.

          19 The Plaintiff also disputed the Comenity Capital Bank/Alphaeon Credit

             account with Experian, TransUnion, and Equifax. Exhibit G.

          20 A copy of the dispute letter to the credit reporting agencies was mailed to

             the designated address that Comenity Capital Bank/Alphaeon Credit has

             for credit reporting disputes along with the supporting documents that the

             Plaintiff had furnished the credit reporting agencies. Exhibit G.

          21 Comenity Capital Bank/Alphaeon Credit initial response was by letter

             dated June 13, 2019, in which it acknowledged receipt of the June 7, 2019,

             billing dispute letter. Exhibit H.

          22 A day later by letter dated June 14, 2019, Comenity Capital Bank/Alphaeon

             Credit refused to reverse the charges even though the medical services were

             never provided. Exhibit I.
     HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 6 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 11 of 69 PageID: 11




          23 The June 14, 2019 letter states in relevant part: “You recently contacted our

             office in regard to an issue with your Alphaeon Credit Cosmetic Account. In

             reviewing your dispute, our records indicate that we have already

             responded to this issue. Our position remains unchanged, we have no

             additional information to provide from our office. As the bank that issues

             your Alphaeon Credit Cosmetic Credit Account, we must rely on the

             information they provide to us. If you disagree with the purchase, we

             encourage you to contact the provider directly.” Exhibit I.

          24 Then by letter dated July 6, 2019, Comenity Capital Bank/Alphaeon Credit

             responded to the dispute letter that was sent to the credit reporting

             agencies by stating, “we found the information on your ALHPAEON

             CREDIT card account is accurate as currently reported on your credit file.”

             Exhibit J.

          25 Upon discovering that Plaintiff had erroneously identified The Dermatology

             Group and a Dr. Bashline as the medical providers, the Plaintiff sent a

             second dispute letter dated February 13, 2020, in which she identified Dr.

             Kassir and Ridgewood ENT and Dermatology as the medical provider.

             Exhibit K.

          26 The February 13, 2020 letter was also mailed to the medical offices of Dr.

             Kassir in Ridgewood, New Jersey.

          27 By letters dated February 15, 2020, and February 20, 2020, Comenity

             Capital Bank and Alphaeon Credit informed the Plaintiff that they had sold

             the disputed account to CVI AMR Investment Trust c/o Resurgent Capital

             Services LP. Exhibits L & M.
     HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 7 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 12 of 69 PageID: 12




          28 Comenity Capital Bank/Alphaeon Credit continues to verify the account as

             delinquent to the credit reporting agencies even though it knows that the

             Plaintiff never received the alleged medical services from Dr. Kassir.

          29 The minimum payment warning box for the periodic statement for January

             2020 states the minimum payment is $1,567.00 then states if the Plaintiff

             only pays the minimum it would take 18 years to pay off the debt and the

             estimated cost would be $18,723.00. The billing statement fails to disclose

             the monthly payment amount that would be required for the Plaintiff to

             pay-off the balance in 36 months if there are no further charges to the

             account. Exhibit N.

          30 The improper billing of the Plaintiff by the Defendant Ramtin Kassir, MD

             D/B/A Ridgewood ENT and Dermatology, NJ does not involve any learned

             professional skills.

          31 Defendant Ramtin Kassir, MD D/B/A Ridgewood ENT and Dermatology, NJ

             improper billing are not subject to any learned professional exception under

             the Consumer Fraud Act.

          32 The conduct of Defendant Ratmin Kassir, MD D/B/A Ridgewood ENT and

             Dermatology, NJ as it pertains to billing the Plaintiff is not excluded from

             the Consumer Fraud Act since billing practices are not unique to any

             professional services and not regulated for any particular profession.

          33 The billing practices of Defendant Ratmin Kassir, MD D/B/A Ridgewood

             ENT and Dermatology, NJ are fraudulent, unfair, deceptive, unreasonable,

             unconscionable and illegal since the Defendant never provided the medical

             services that it is billing the Plaintiff.
     HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 8 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 13 of 69 PageID: 13




          34 Defendant Ratmin Kassir, MD D/B/A Ridgewood ENT and Dermatology, NJ

             conduct in this matter willful, wanton and intentional.

          35 As a result of Defendant Ratmin Kassir, MD D/B/A Ridgewood ENT and

             Dermatology, NJ’s conduct the Plaintiff has suffered an ascertainable loss

             including but not limited to having to defend against the collection of debt

             that she never incurred since the medical services were never provided.

                                     CLAIM FOR RELIEF

                                                  I.

                                    Fair Credit Billing Act

          36 The Plaintiff repeats realleges and incorporates herein the allegations of all

             the preceding paragraphs.

          37 The purpose of the Fair Credit Billing Act (hereinafter “FCBA”) is “to

             protect the consumer against inaccurate and unfair credit billing and credit

             card practices.” 15 U.S.C. § 1601.

          38 Defendants Comenity and Alphaeon are creditors under the FCBA because

             they extend credit for which payment of a finance charge is or may be

             required whether in connection with loans, sales of property or services, or

             otherwise. 15 U.S.C. § 1602 (f).

          39 The Plaintiff is a consumer within the definition of 15 U.S.C. § 1602 (i)

             because she is a natural person and the money, property, or service which

             are the subject of the transaction was primarily for personal, family or

             household purposes.

          40 By letter dated June 7, 2019, the Plaintiff disputed the May 2019 periodic

             statement since her earlier dispute had been verbal. Exhibit E.
     HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 9 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 14 of 69 PageID: 14




           41 Enclosed with the dispute letter dated June 7, 2019, was a copy of Dr. Jose

              Fragoso’s instruction that the nasal surgery should be canceled.

           42 The Plaintiff complained about the billing error pursuant to 15 U.S.C. 1666

              (b) (3) that is she was being charged for goods or services that were never

              accepted.

           43 Defendants responded to the dispute letter by essentially attempting to

              absolve themselves of the responsibility to investigate the billing error.

              Exhibit I.

           44 Also, the Defendants misdirected the Plaintiff to contact the medical

              provider to resolve the billing error. Exhibit I.

           45 In her dispute letter of June 7, 2019, the Plaintiff erroneously identified

              The Dermatology Group and Dr. Bashline as the medical providers, so she

              sent a second dispute letter dated February 13, 2020, in which she

              identified Dr. Kassir and Ridgewood ENT and Dermatology as the medical

              provider. Exhibit K.

           46 12 C.F.R. § 1026.13 (f) obligates Defendants Comenity and Alphaeon to

              conduct a reasonable investigation before determining there was no billing

              error.

           47 Defendants Comenity and Alphaeon violated 15 U.S.C. § 1661 (a) (3) ((B) (ii)

              which requires them to determine that the goods or services were delivered

              or received by the consumer.

              Wherefore, Plaintiff demands judgment against Defendants Comenity and

      Alphaeon for the following relief:

                A. Actual Damages pursuant to U.S.C. § 1640 (a) (1);
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 10 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 15 of 69 PageID: 15




               B. Statutory damages in the amount of double the finance charge,

                   pursuant to 15 U.S.C. § 1640 (a) (2) with a minimum award of $500

                   and a maximum award of $5,000, or such higher amount as may be

                   appropriate in light of Defendants’ pattern or practice of

                   noncompliance;

               C. Pursuant to 15 U.S.C. § 1666 (e), an order requiring Defendants to

                   forfeit any right to collect the first $50 of the disputed amount and

                   any finance charges from Plaintiff;

               D. An order requiring Defendants to credit the Plaintiff with the

                   disputed amount and related finance charge or other charges;

               E. Reasonable attorney’s fees and costs, pursuant to 15 U.S.C. § 1640 (a)

                   (3); and

               F. Such other legal and equitable relief as this Court deems just.

                                               II.

                              New Jersey Fair Credit Billing Act

          48 The Plaintiff repeats realleges and incorporates herein the allegations of all

             the preceding paragraphs.

          49 Defendants Comenity and Alphaeon’s denial letter dated June 14, 2019,

             clearly demonstrates that the Defendants never conducted a reasonable

             investigation into the Plaintiff’s claim that the medical services were never

             accepted.

          50 Plaintiff is a consumer within the definition of N.J.S.A. 56:11-1 because she

             is a natural person.
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 11 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 16 of 69 PageID: 16




           51 Defendant Comenity is a creditor within the definition of N.J.S.A. 56:11-1

              because in the ordinary course of its business it regularly extends consumer

              credit and is the issuer of the card.

           52 Defendant Alphaeon is a creditor within the definition of N.J.S.A. 56:11-1

              because in the ordinary course of its business it regularly extends consumer

              credit and is the merchant in whose name credit was extended.

           53 Defendants violated the NJFCBA when they failed to conduct a reasonable

              investigation before determining there was no billing error as required by

              N.J.S.A. 56:11-3.

              Wherefore, Plaintiff demands judgment against Defendants Comenity and

      Alphaeon for the following relief:

             A. Actual Damages pursuant to N.J.S.A. 56:11-7;

             B. Twice the amount of the billing error pursuant to N.J.S.A. 56:11-7;

             C. Costs of this action together with reasonable attorney’s fees pursuant to

                N.J.S.A. 56:11-7; and

             D. Such other legal and equitable relief as this Court deems just.

                                                III.

                                       Consumer Fraud Act

           54 The Plaintiff repeats realleges and incorporates herein the allegations of all

              the preceding paragraphs.

           55 The Defendant Ramtin Kassir, MD D/B/A Ridgewood ENT and

              Dermatology, NJ is a “person” within the meaning of N.J.S.A. 56:8-1(d).

           56 The Plaintiff obtained “merchandise” within the meaning of N.J.S.A. 56:8-

              1(c).
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 12 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 17 of 69 PageID: 17




          57 The Defendant Ramtin Kassir, MD D/B/A Ridgewood ENT and

             Dermatology, NJ engaged in unconscionable commercial practices, fraud,

             false promises, pretenses, and misrepresentation in the subsequent

             performance of the sale of merchandise in violation of N.J.S.A. 56:9-2.

          58 The Defendant Ramtin Kassir, MD D/B/A Ridgewood ENT and

             Dermatology, NJ engaged in unconscionable commercial practices, fraud,

             false promises, pretenses, and misrepresentation in direct violation of

             N.J.S.A. 56:9-2:

               a. By billing the Plaintiff for services that she never received

               b. By having Defendants Comenity and Alphaeon collect on a debt for the

                  services that were never provided.

               c. By having Comenity and Alphaeon wrongfully report to the credit

                  reporting agencies that the Plaintiff owes a debt for services that were

                  never provided.

          59 As a result of Defendant Ramtin Kassir, MD D/B/A Ridgewood ENT and

             Dermatology, NJ’s unlawful actions, the Plaintiff has suffered an

             ascertainable loss in the amount of money demanded by Defendants

             Comenity and Alphaeon, thus entitling the Plaintiff to treble damages

             under N.J.S.A. 56:8-19.

          Wherefore, Plaintiff demands judgment against Defendant Ramtin Kassir, MD

      D/B/A Ridgewood ENT and Dermatology, NJ for the following relief:

            A. Awarding treble damages pursuant to N.J.S.A. 56:8-19;

            B. Costs of this action together with reasonable attorney’s fees pursuant to

                N.J.S.A. 56:8-19; and
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 13 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 18 of 69 PageID: 18




            C. Such other legal and equitable relief as this Court deems just.



                                               IV.

                                    Fair Credit Reporting Act

          60 The Plaintiff repeats realleges and incorporates herein the allegations of all

             the preceding paragraphs.

          61 The Plaintiff is a “consumer” as the term is defined by 15 U.S.C. § 1681a (c).

          62 Defendants Comenity and Alphaeon are a “person” as the term is defined by

             15 U.S.C. § 1681a (b).

          63 Defendants Comenity and Alphaeon are also furnishers of consumer credit

             information within the meaning of 15 U.S.C. § 1681s-2.

          64 As furnishers of consumer credit information Defendants, Comenity and

             Alphaeon are generally prohibited from “furnish[ing] any information

             relating to any consumer reporting agency if the person knows or has

             reasonable cause to believe that the information is inaccurate.” 15 U.S.C. §

             1681s-2 (a) (1) (A).

          65 By letter dated June 7, 2019, the Plaintiff disputed the accuracy of the

             Comenity Capital Bank/Alphaeon account with Trans Union, Equifax, and

             Experian (hereinafter collectively referred to as “CRA”). Exhibit G.

          66 A copy of the June 7, 2019, dispute letter to the credit reporting agencies

             was mailed to the designated address that Comenity Capital

             Bank/Alphaeon Credit has for credit reporting disputes along with the

             supporting documents that the Plaintiff had furnished the credit reporting

             agencies. Exhibit G.
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 14 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 19 of 69 PageID: 19




          67 The dispute letters and enclosures were mailed to the CRA and Defendants

             Comenity and Alphaeon by United States Postal Services certified mail

             return receipt requested. Exhibit G.

          68 The CRA and Defendants Comenity and Alphaeon each acknowledged

             receipt of the dispute letter and enclosures. Exhibit G.

          69 The dispute letter questioned the accuracy of reporting the Comenity

             Capital Bank/Alphaeoon Credit account as “delinquent” when the Plaintiff

             had canceled the nasal surgery for her minor son and the medical services

             were never provided. Exhibit G.

          70 Pursuant to 15 U.S. C. § 1681s-2(b)(1), the CRA in response to the

             Plaintiff’s dispute letter dated June 7, 2019, should have notified

             Defendants Comenity and Alphaeon (hereinafter “the Defendants”) of the

             dispute and requested that the Defendants investigate the disputed

             information.

          71 After receiving notice of the dispute from the CRA, the Defendants should

             have investigated the disputed information and reviewed all relevant

             information provided by the CRA.

          72 Even before initiating the furnisher dispute process (15 U.S.C. § 1681s-

             2(b)), the Plaintiff had disputed the validity of the debt directly with the

             Defendants orally and through the Fair Credit Billing Act procedure.

             Exhibit E.

          73 The Defendants were required to conduct a reasonable, timely and thorough

             investigation of the Plaintiff’s dispute and to respond to the CRA with

             truthful, complete and relevant information.
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 15 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 20 of 69 PageID: 20




          74 In response to the Plaintiff’s dispute letter dated June 7, 2019, (15 U.S.C. §

             1681i(a)(2) dispute notice), the Defendants verified the account as being

             delinquent to the CRA, when they knew that the nasal surgery had been

             canceled and the medical services had never been provided and that the

             alleged debt was being disputed.

          75 The Defendants willfully violated their obligation under 15 U.S.C. § 1681s-

             2(b) to furnish truthful, accurate and complete information to the CRA,

             when they verified that the Comenity Capital Bank/Alphaeon account as

             delinquent and that the account had been charged-off as a bad debt when it

             knew or should have known that the nasal surgery had been canceled at the

             instruction of the Plaintiff’s pediatrician and that the medical services had

             never been provided and that the Plaintiff was disputing the validity of the

             debt.

          76 Alternatively, the Defendant’s conduct in verifying the Comenity Capital

             Bank/Alphaeon account in response to the dispute process initiated through

             the CRA was negligent and violated its obligation under 15 U.S.C. § 1681s-

             2(b) to furnish truthful, accurate and complete information to the CRA.

          77 The Defendants knew or should have known or consciously avoided

             knowing that the information they reported to the CRA in response to the

             Plaintiff’s 15 U.S.C. § 1681i(a)(2) dispute notice was false, misleading,

             inaccurate and injurious to her credit standing and caused the Plaintiff

             humiliation, emotional distress, and mental anguish.

          78 The Defendant’s failure to comply with its obligations under 15 U.S.C. §

             1681s-2(b) whether willfully or negligently entitles the Plaintiff to damages,
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 16 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 21 of 69 PageID: 21




              reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1681n or 15

              U.S.C. § 1681o.

           Wherefore, Plaintiff demands judgment against Defendants Comenity and

      Alphaeon for the following relief:

             A. Statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);

             B. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1);

             C. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

             D. Costs of this action together with reasonable attorney’s fees pursuant to

                15 U.S.C. § 1681n(a)(3);

             E. Actual damages pursuant to 15 U.S.C. § 1681o(a)(1);

             F. Costs of this action with reasonable attorney’s fees pursuant to 15 U.S.C.

                § 1681o(a)(2); and

             G. Such other legal and equitable relief as this Court deems just.

                                                V.

                                     The Truth in Lending Act

           79 The Plaintiff repeats realleges and incorporates herein the allegations of all

              the preceding paragraphs.

           80 The minimum payment warning boxes for the periodic statements for

              November 2018 to date except for the periodic statement for December 2018

              fail to disclosure the monthly payment amount that would be required for

              the Plaintiff to pay-off the balance in 36 months if there are no further

              charges to the account.

           81 For example, the minimum payment warning box for the periodic statement

              for January 2020 states that the minimum payment is $1,567.00 then
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 17 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 22 of 69 PageID: 22




              states if the Plaintiff only pays the minimum it would take 18 years to pay

              off the debt and the estimated cost would be $18,723.00. The billing

              statement fails to disclose the monthly payment amount that would be

              required for the Plaintiff to pay-off the balance in 36 months if there are no

              further charges to the account. Exhibit N.

           82 The Plaintiff is a consumer as defined by 15 U.S.C. § 1602 (i).

           83 Defendants Comenity and Alphaeon are creditors as defined by 15 U.S.C.

              §1602 (g).

           84 Defendants violated the TILA by failing to provide the Plaintiff with the

              required minimum payment warning disclosure as mandated by 15 U.S.C. §

              1637(b)(11)(B)(iii) and Regulation Z, specifically, 12 C.F.R. § 1026.7(b)(12).

           Wherefore, Plaintiff demands judgment against Defendants Comenity and

      Alphaeon for the following relief:

             A. Actual damages pursuant to 15 U.S.C. § 1640 (a) (1);

             B. Statutory damages pursuant to 15 U.S.C. § 1640 (a) (2) (A);

             C. Costs of this action together with reasonable attorney’s fees pursuant to

                15 U.S.C. § 1640 (a) (3); and

             D. Such other legal and equitable relief as this Court deems just.

                             DEMAND FOR JURY TRIAL

         Pursuant to R. 4:35 Plaintiff hereby demands trial of this action by jury.


                                                 Attorneys for Plaintiff

                                                 /s/ John C. Uyamadu
                                                 ________________________________
            April 30, 2020                       By: John C. Uyamadu, Esq.
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 18 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 23 of 69 PageID: 23




                             DESIGNATION OF TRIAL COUNSEL

             Pursuant to R. 4:25-4 John C. Uyamadu, Esq., Private Attorney Involvement
      (PAI / Pro Bono Attorney) and John Ukegbu, Esq. are designated trial counsel.


                                                Attorneys for Plaintiff

                                                /s/ John C. Uyamadu
                                                ________________________________
            April 30, 2020                      By: John C. Uyamadu, Esq.



                                        CERTIFICATION
            I certify that the matter in controversy is not the subject of any other court

      proceeding or arbitration and that to the best of my knowledge and belief, no other

      parties other than those listed on the caption need be joined at this time and no

      other proceedings are contemplated at this time.

            I further certify that all confidential personal identifiers have been redacted

      from all documents submitted to the court and that subsequent documents

      submitted to the court will not contain confidential personal identifiers per R. 1:38-7

      (b). Finally, I certify that a copy of this Complaint with Demand for Trial by Jury

      will be served upon the Bureau of Consumer Financial Protection.


                                                Attorneys for Plaintiff

                                                /s/ John C. Uyamadu
                                                ________________________________
            April 30, 2020                      By: John C. Uyamadu, Esq.
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 19 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 24 of 69 PageID: 24




      NOTICE REGARDING THE PRESERVATION OF ELECTRONICALLY STORED
                             INFORMATION

            The Defendants have to preserve evidence relevant to this action even

      without a court order. Since electronically stored information (hereinafter “ESI”)

      may be an irreplaceable source of discovery in this matter, the Defendants must

      preserve all potentially relevant ESI. Consistent with that duty all ESI should be

      preserved and maintained in native format. 1) ESI from shared networks including

      ESI archived in the cloud, zip or external drives. 2) ESI from personal networks

      including ESI archived in the cloud, zip or external drives. 3) ESI from handheld

      devices, emails/attachments (live and archived), SMS/MMS text messages and

      messaging apps like WhatsApp. 4) ESI from social media like Facebook, Snapchat,

      Instagram, and Twitter. 5) ESI from portable electronic devices like smartphones,

      eternal storage devices like CDs, DVDs, external hard drives and flash drives,

      personal fitness devices, smart home devices and the Internet of Things (hereinafter

      “IoT”). 7) The metadata for the items cited hereinabove should be preserved and not

      altered deleted and/or over-written.

                                                Attorneys for Plaintiff

                                                /s/ John C. Uyamadu
                                                ________________________________
            April 30, 2020                      By: John C. Uyamadu, Esq.
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 20 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 25 of 69 PageID: 25
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 21 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 26 of 69 PageID: 26
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 22 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 27 of 69 PageID: 27
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 23 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 28 of 69 PageID: 28
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 24 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 29 of 69 PageID: 29
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 25 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 30 of 69 PageID: 30
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 26 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 31 of 69 PageID: 31
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 27 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 32 of 69 PageID: 32
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 28 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 33 of 69 PageID: 33
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 29 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 34 of 69 PageID: 34
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 30 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 35 of 69 PageID: 35
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 31 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 36 of 69 PageID: 36
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 32 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 37 of 69 PageID: 37
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 33 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 38 of 69 PageID: 38
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 34 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 39 of 69 PageID: 39
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 35 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 40 of 69 PageID: 40
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 36 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 41 of 69 PageID: 41
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 37 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 42 of 69 PageID: 42
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 38 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 43 of 69 PageID: 43
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 39 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 44 of 69 PageID: 44
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 40 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 45 of 69 PageID: 45
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 41 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 46 of 69 PageID: 46
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 42 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 47 of 69 PageID: 47
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 43 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 48 of 69 PageID: 48
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 44 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 49 of 69 PageID: 49
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 45 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 50 of 69 PageID: 50
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 46 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 51 of 69 PageID: 51
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 47 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 52 of 69 PageID: 52
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 48 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 53 of 69 PageID: 53
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 49 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 54 of 69 PageID: 54
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 50 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 55 of 69 PageID: 55
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 51 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 56 of 69 PageID: 56
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 52 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 57 of 69 PageID: 57
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 53 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 58 of 69 PageID: 58
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 54 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 59 of 69 PageID: 59
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 55 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 60 of 69 PageID: 60
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 56 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 61 of 69 PageID: 61
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 57 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 62 of 69 PageID: 62
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 58 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 63 of 69 PageID: 63
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 59 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 64 of 69 PageID: 64
    HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 60 of 60 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 65 of 69 PageID: 65
          HUD-L-001675-20 04/30/2020 7:38:40 PM Pg 1 of 1 Trans ID: LCV2020802248
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 66 of 69 PageID: 66




                        Civil Case Information Statement
Case Details: HUDSON | Civil Part Docket# L-001675-20

Case Caption: AGUILAR PATRICIA VS COMENITY                       Case Type: OTHER CREDIT BILLING DISPUTE
CAPITAL BAN K                                                    Document Type: Complaint with Jury Demand
Case Initiation Date: 04/30/2020                                 Jury Demand: YES - 6 JURORS
Attorney Name: JOHN C UYAMADU                                    Is this a professional malpractice case? NO
Firm Name: JOHN C. UYAMADU L.L.C.                                Related cases pending: NO
Address: 2 RIDGEDALE AVE STE 355                                 If yes, list docket numbers:
CEDAR KNOLLS NJ 07927                                            Do you anticipate adding any parties (arising out of same
Phone: 8557225110                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : AGUILAR, PATRICIA                     Are sexual abuse claims alleged? NO
Name of Defendant’s Primary Insurance Company
(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Business
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:
None

Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? YES
         If yes, for what language:
         SPANISH

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? YES




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

04/30/2020                                                                                          /s/ JOHN C UYAMADU
Dated                                                                                                             Signed
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 67 of 69 PageID: 67




               Exhibit B
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 68 of 69 PageID: 68


SAUL EWING ARNSTEIN & LEHR LLP
Ryan L. DiClemente (043352006)
650 College Road East, Suite 4000
Princeton, New Jersey 08540
(609) 452-5057
(609) 452-6117 (fax)
Ryan.DiClemente@saul.com
Attorneys for Defendants Comenity Capital Bank
and Alphaeon Corporation



PATRICIA AGUILAR,                                SUPERIOR COURT OF NEW JERSEY
                                                 LAW DIVISION, HUDSON COUNTY
              Plaintiff,


v.                                               DOCKET NO.: HUD-L-1675-20

COMENITY CAPITAL BANK,
ALPHAEON CORPORATION,                                    NOTICE OF FILING OF
AND RAMTIN KASSIR, MD                                    NOTICE OF REMOVAL
D/B/A RIDGEWOOD ENT AND
DERMATOLOGY, NJ,

              Defendants.



TO:    Clerk of the Court
       Superior Court of New Jersey
       Hudson County Courthouse
       583 Newark Avenue
       Jersey City, New Jersey 07306

       John C. Uyamadu, Esq.
       John C. Uyamadu, LLC
       2 Ridgedale Avenue, Suite 355
       Cedar Knolls, New Jersey 07927
       Attorneys for Plaintiff

       William H. Mone, Esq.
       Sarmasti PLLC
       271 U.S. Hwy. 46 West, Suite A205
       Fairfield, New Jersey 07004
       Attorneys for Ramtin Kassir, MD
Case 2:20-cv-06988-JMV-JBC Document 1 Filed 06/08/20 Page 69 of 69 PageID: 69


       PLEASE TAKE NOTICE that on June 8, 2020, Defendants Comenity Capital Bank

(“Comenity Bank”) and Alphaeon Corporation (“Alphaeon”) filed a Notice of Removal of this

action from the Superior Court of New Jersey, Law Division, Hudson County, to the United

States District Court for the District of New Jersey. A true and correct copy of that filing is

attached hereto as Exhibit A.

       Pursuant to 28 U.S.C. § 1446(d), the Superior Court shall proceed no further unless and

until this action is remanded.



                                           SAUL EWING ARNSTEIN & LEHR LLP


                                           By: /s/ Ryan L. DiClemente
                                              Ryan L. DiClemente, Esq.
                                              650 College Road East, Suite 4000
                                              Princeton, New Jersey 08540
                                              (609) 452-5057
                                              (609) 452-6117 (fax)
                                              Email: Ryan.DiClemente@saul.com


Dated: June 8, 2020
